DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimmersjo (US 4,731,689, Nimmersjo ‘689).  

an incremental quantities subsystem configured to calculate an incremental quantities for each phase based on the plurality of representations of electrical conditions associated with the terminal of the multiple-phase electric power delivery system (comprising 2-7, 8-13, Figure 10); 
a fault detection subsystem configured to: 
obtain the incremental quantities for each phase from the incremental quantities subsystem (incremental quantities/deltaU values for each phase at output of 8-13, Figure 10, Column 4, line 63 – Column 5, line 14 shows corresponding equations for delta U values); 
calculate incremental loop voltages for each loop of the multiple-phase electric power delivery system from the incremental quantities (output from 16-21, Figure 10, Column 5, line 50 – Column 7, line 20);
compare incremental loop voltages for each loop to determine the greatest incremental loop voltage (comprising 26-33, Figure 10, Column 3, line 63 – Column 4, line 14); 
determine a fault type based on the comparison of the incremental loop voltages (Column 7, line 66- Column 8, line 24, “on the basis of equations (20) and (21), it can be determined that a fault lying ahead exists…” ); 

determine a faulted phase based on the determined fault type (determining fault types such as single-phase, phase-to-phase based on incremental current and voltage quantities, Abstract, Column 3, line 37-44, 57-68, Column 4, lines 3-14); 
calculate a fault condition for the determined faulted phase or phases  using the plurality of representations of electrical conditions (equations relating voltage and current, for example, equations 7-12, Column 4, line 63-Column 5, line 12);
declare a fault based on the calculated fault condition (equations relating incremental voltage quantity, and incremental current quantity for declaring fault, Column 5, lines 50-Column 8, line 44), and 
a protective action subsystem configured to implement a protective action based on the declaration of the fault (Column 9, lines 47-53, “…requisite measures for disconnection are initiated, e.g., sending a trip signal to the opposite station", Column 9, lines 60-66).
Regarding Claim 2, Nimmersjo ‘689 discloses the system of Claim 1, further comprising a directional subsystem configured to determine a direction to the fault (Abstract, Column 6, lines 1-2).
Regarding Claim 4, Nimmersjo ‘689 discloses the system of Claim 1, wherein the fault type comprises a phase-to-ground fault (Column 4, lines 3-14, “…..This invention relates to a method for checking and evaluating changes in the control voltages in the event of a fault for directional detection and phase selection, i.e. for determining a faulty phase or faulty phases.  …… a single-phase fault occurs, say in phase R, no change in 
Regarding Claim 5, Nimmersjo ‘689 discloses the system of Claim 4, wherein the faulted phase comprises a phase from the multiple-phase electric power delivery system associated with an incremental loop voltage loop voltage 
Regarding Claim 6, Nimmersjo ‘689 discloses the system of Claim 1, wherein the fault type comprises a phase-to-phase fault (Column 6, lines 3-25, equations 22-23).
Regarding Claim 7, Nimmersjo ‘689 discloses the system of Claim 6, wherein the comparing of the incremental loop voltage comprises comparing of differences between incremental quantities of a first set of two phases with differences between incremental loop voltage of a second set of two phases (Column 6, lines 3-25, equations 22-23).
Regarding Claim 8, Nimmersjo ‘689 discloses the system of Claim 7, wherein the faulted phases comprise the set of two phases associated with the greater difference (Column 6, lines 3-25, equations 22-23).
Claims 12-13, 17-19 recite a method corresponding to the system of Claims 1-2, 4-6 combined respectively. Therefore, Claims 12-13, 17-19 are rejected at least for the same reasons as for Claims 1-2, 4-6 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nimmersjo (US 4,731,689, Nimmersjo ‘689) in view of Lieberman (Us 4,351,011).
Regarding Claim 3, Nimmersjo ‘689 discloses the system of Claim 2, wherein the direction to the fault is determined based on an operating signal determined based on the incremental voltage quantity, and the incremental current quantity (Column 7, line 66- Column 8, line 24, “on the basis of equations (20) and (21), it can be determined that a fault lying ahead exists…”, equations 20, 21 shown in Column 5, lines 55-67 comprises incremental voltage quantity and incremental voltage quantity and the mean value for example, shown in equations 36-37, generated from the equations is the operating signal). Nimmersjo ‘689 does not disclose the operating signal determined 
Liberman discloses a system configured to detect a fault in an electric power delivery system (Directional wave detector apparatus, Figures 1-2, Abstract) comprising detecting direction and distance of fault using incremental voltage and current measurements (Column 1, line 51- Column 2, line 2, lines 26-64) and determining direction to a fault based on an operating signal determined based on an operating signal determined based on the product of the incremental voltage quantity, and the incremental current quantity (incremental current ∆i, incremental voltage ∆u and integral product ∫∆i. ∫∆u in the determination fault direction, Column 2, lines 12-64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the operating signal in the system of Nimmersjo ‘689, determined based on a product of the incremental voltage quantity and the incremental current quantity as taught by Liberman, such that the sign of the instantaneous power or energy (instead of treating incremental voltage and incremental current separately) can be used to determine the direction of direction of fault.
Claim 14 basically recites a method corresponding to the system of Claim 3. Therefore, Claim 14 is rejected at least for the same reasons as for Claim 3.
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection addressing the limitation/s.

Examiner respectfully disagrees and notes that Nimmersjo discloses such comparison of incremental loop voltages, in Column 3, line 63 – Column 4, line 14, and in Figure 10 comprising 26-33.
The Applicant argues, on Page 8 of the Remarks that the recitation of "fault lying ahead" in Nimmersjo, is not a fault type, but a fault direction. 
In response, examiner respectfully notes that delta U values with subscripts denoting the phase/phases in equations for example, Equations 20-27 of Nimmersjo ‘689 are the incremental voltage loop voltages, the polarity of the incremental voltage loop voltages determine the direction of the fault and the magnitude determines fault type. Examiner also notes Nimmersjo disclosure in Column 4, lines 3-14, “…This invention relates to a method for checking and evaluating changes in the control voltages in the event of a fault for directional detection and phase selection, i.e. for determining a faulty phase or faulty phases…. for example, a single-phase fault occurs, say in phase R, no change in the voltage between S and T is obtained….”
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks that Nimmersjo '689 fails to teach or even suggest determination of the greatest incremental loop voltage, please see the 112 rejection above.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michel (US 4,626,772) discloses a relay device and fault detection determination including both inductive and resistive components of the line/conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 10/15/2021